In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated May 27, 1998, as granted that branch of the defendants’ motion which was for summary judgment dismissing the second cause of action predicated on General Municipal Law § 205-e.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the defendants’ motion which was for summary judgment dismiss*731ing the second cause of action predicated upon General Municipal Law § 205-e. The wall from which the plaintiff fell was not a “partition fence” or a “retaining wall” and, thus, was not within the purview of the Administrative Code of the City of New York § 26-233. Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.